Littleton, Judge,
delivered the opinion of the court:
The facts established by the record, in this case show that while plaintiff was the lowest bidder in response to an invitation for bids issued by the defendant for rental of gasoline locomotives in accordance with- certain definite specifications forming a part of the invitation for bids, all of which were to constitute the contract between the successful bidder and. the defendant, plaintiff was not the lowest qualified bidder. ......
. The locomotives which plaintiff proposed to furnish did not meet the requirements of the specifications, ‘ and the contracting officer so found. The defendant, through the contracting officer, rejected plaintiff’s bid,. None of the locomotives were ever received by the contracting officer, nor was any of them ever usedby the defendant. The only possession which any employee of the' United States ever had of any of plaintiff’s locomotives was for a short time on May 26, 1936, solely for the purpose of inspection and test of three locomotives by representatives of the Works Progress Administration. After this inspection and test they were left at the place where they were tested for such disposition as plaintiff desired to make of them. The Works Progress Administration did not at any time use any of plaintiff’s locomotives.
Plaintiff is not entitled to recover and the petition is dismissed. It is so ordered.
Madden, Judge; Jones, Judge; Whitakes, Judge; and Whaley, Chief Justice, concur.